PD-0684-15
                             PD-0684-15                            COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                   Transmitted 6/4/2015 9:49:48 AM
                                                                    Accepted 6/4/2015 12:09:03 PM
                                                                                    ABEL ACOSTA
                      CAUSE NO.                                                             CLERK



                 IN THE COURT OF CRIMINAL APPEALS


                               AUSTIN, TEXAS


                        STATE OF TEXAS, Appellant

June 4, 2015                               V.



                        JOE LOUIS TIENDA, Appellee




                    Petition for Discretionary Review from
                         the Eleventh Court of Appeals
                        Cause No. 11-11-00283-CR and
                Appeal From the 428™ Judicial District Court
                             Cause No. CR-07-0802
                              Hays County, Texas



   STATE'S FIRST MOTION FOR EXTENSION OF TIME IN WHICH
            TO FILE PETITION FOR DISCRETIONARY REVIEW




   TO THE HONORABLE               JUSTICES      OF   THE     TEXAS     COURT        OF
   CRIMINAL APPEALS:

         The State files this First Motion for Extension of Time in Which to File
   the State's Petitionfor Discretionary Review, and in support states:

           1.   The Eleventh Court Of Appeals rendered judgment in the styled
   case no. 11-11-00283-CR on May 14, 2015.

           2.   The State's current deadline for filing her petition is June 15,
   2015.
       3.     This is the State's first motion for extension of time in which to
file her petition.

       4.     The State respectfully requests an extension of approximately
thirty days, until July 15, 2015 in which to file her petition.

       5.    Good cause exists for the State's request for extension of time.
The Hays County District Attorney Office Civil Division has undergone
major changes in the past months. The undersigned attorney recently assumed
full time duties as an attorney for the Department of Family and Protective
Services within the District Attorney's office.

       6.     This extension is not being sought to cause undue delay, but to
seek justice.

       7.    For the foregoing reasons, the State respectfully requests that the
Court grant an approximate fifteen day extension for filing the State's
Petition for Discretionary Review, until July 15, 2015.

                                       ctfully submitted,


                                             )berts-Huckaby
                                 Assistant Criminal District Attorney
                                 Hays County, Texas
                                 Hays County Government center
                                 712 South Stagecoach Trail, Ste. 2057
                                 San Marcos, Texas 78666
                                 angie.roberts@co.hays.tx.us
                                 (512)393-7600
                                 (512) 393-2246 fax
                                 State Bar No. 24081797
                                 Verification


      The foregoing Appellant Motion for Extension of Time in Which to
File Petition for Discretionary Review was subscribed and sworn to before
me by Angie D. Roberts-Huckaby on this the 15th day of June 2015.




                                                     Angie D. Roberts-Huckaby

     RHONDA WIEDERSTEIN
   my COMMISSION EXPIRE'-
       September 9.2018
                                     Notary Public               tate of Texas




                            CERTIFICATE OF SERVICE


     I certify that on June 15, 2015, I served the above motion by email to
Mr. Chevo Pastrano at chevo@pastranolaw.com, in accordance with the
Texas Rules of ApzfEK^ate Procedure.


                              ngiel). Roberts-Huckaby